          Case 2:20-cv-00249-WBV Document 9 Filed 09/24/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



    RODNEY THORNTON                                                      CIVIL ACTION

    VERSUS                                                               NO. 20-249

    JAMES LEBLANC, ET AL.                                                SECTION: AD@ (1)

                                           ORDER
       The Court, having considered the Complaint, 1 the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge,2 and the

Plaintiff's Objections,3 hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Plaintiff’s

objections are untimely4 and only state that the Plaintiff objects to the Magistrate

Judge’s Report and Recommendation, without providing any legal or factual basis

for the objection, or any additional information to be considered.                    Plaintiff's

objection is overruled. Accordingly,




1 R. Doc. 1.
2 R. Doc. 7.
3 R. Doc. 8.
4 Plaintiff had fourteen days in which to file objections to the Magistrate Judge’s Report and

Recommendation. See R. Doc. 7 at 1; see also 28 U.S.C. § 636(b)(1). The Magistrate Judge’s Report
and Recommendation was issued on April 30, 2020; Plaintiff filed his objections on August 3, 2020,
over two months late.
      Case 2:20-cv-00249-WBV Document 9 Filed 09/24/20 Page 2 of 2




    IT IS HEREBY ORDERED that the Complaint is hereby DISMISSED

WITH PREJUDICE.

    New Orleans, Louisiana, September 24, 2020.




                                  ______________________________
                                  WENDY B. VITTER
                                  United States District Judge
